United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3050
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Veronica Perales, also known            *
as Veronica Ramirez,                    * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 27, 2009
                                Filed: November 9, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Veronica Perales appeals the sentence the district court1 imposed upon revoking
her supervised release, arguing that the sentence should have been more lenient, and
that the court abused its discretion and failed properly to consider the 18 U.S.C.
§ 3553(a) sentencing factors. Upon careful review, we conclude that the revocation
sentence was not unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th
Cir. 2005) (per curiam) (standard of review). The sentence is within the statutory


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
limits of 18 U.S.C. § 3583(e)(3). Furthermore, contrary to Perales’s argument, the
court explicitly considered multiple relevant section 3553(a) factors, including
Perales’s violations of supervised release, the high risk that she would commit new
felonious conduct, the prior sentencing leniency given to her, and the need for
substance abuse treatment that best could be provided in prison. Cf. United States v.
Larison, 432 F.3d 921, 922-24 (8th Cir. 2006) (record must show that court
considered relevant matters and stated reason for its decision; no error in imposing 60-
month sentence that exceeded Guidelines recommended range of 5-11 months, where
sentence was within statutory maximum, court expressed grave concern over
defendant’s numerous and repeated violations of supervised release and inability to
complete drug treatment programs, and defendant persisted in criminal conduct
despite many chances afforded by probation office).

      Accordingly, we affirm.
                     ______________________________




                                          -2-